UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4410


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

MARCUS PULLEY,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:03-cr-00276-FL-1)


Submitted:   October 13, 2010              Decided:   January 24, 2011


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Tobin W. Lathan, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus Pulley appeals the district court’s imposition

of    a    twenty―four—month         sentence       following       revocation        of   his

supervised      release.         On       appeal,        Pulley     contends       that    the

district      court    imposed       a    plainly     unreasonable         sentence        upon

revocation, given the nature of his violations and the short

time he had to receive drug treatment following his release from

prison.      Finding no reversible error, we affirm.

              The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                               United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                We will

affirm unless the sentence is “plainly unreasonable” in light of

the   applicable       18    U.S.C.      §   3553(a)       (2006)       factors.       United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

              Our first step is to “decide whether the sentence is

unreasonable.”         Id. at 438.           In doing so, “we follow generally

the       procedural    and    substantive           considerations”         employed       in

reviewing original sentences.                 Id.        A sentence is procedurally

reasonable      if     the    district       court    has       considered      the    policy

statements      contained       in       Chapter     7     of     the    U.S.   Sentencing

Guidelines Manual and the applicable § 3553(a) factors, id. at

439, and has adequately explained the sentence chosen, though it

need not explain the sentence in as much detail as when imposing

the original sentence.            Thompson, 595 F.3d at 547.                    A sentence

                                              2
is   substantively      reasonable        if    the    district     court       states    a

proper   basis    for    its       imposition     of    a   sentence       up    to    the

statutory    maximum.          Crudup,     461    F.3d      at    440.      If,       after

considering the above, we determine that the sentence is not

unreasonable, we will affirm.             Id. at 439.

            Our   review      of    the    record      on   appeal       leads    us     to

conclude that the district court’s sentence is procedurally and

substantively reasonable.             Accordingly, we affirm the judgment

of the district court.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court      and    argument        would   not     aid   the

decisional process.

                                                                                 AFFIRMED




                                           3